Case: 2:17-cr-00049-DLB-MAS Doc #: 30-1 Filed: 06/03/19 Page: 1 of 2 - Page ID#: 169

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
NORTHERN DIVISION
AT COVINGTON

CRIMINAL ACTION NO.: 2:17-cr-49-DLB-MAS

MARIE CASTELLI MOVANT
V.
UNITED STATES OF AMERICA RESPONDENT

 

AFFIDAVIT OF JAMES M. WEST, ESQ.

 

After first being duly cautioned and sworn, James M. West, states as follows:

1. James M. West was appointed by the Court pursuant to the Criminal Justice Act
to represent Marie Castelli in 17-CR-49.

| have been on the Covington Panel of CJA attorneys for approximately 14 years.
| have been a practicing attorney (civil and criminal defense) in the
Commonwealth of Kentucky in good standing for almost 27 years (since October
1992).

4. It is my understanding that Marie Castelli has filed a 2255 Motion alleging

ineffective assistance of counsel.

on

5. | have reviewed the Motion filed by Ms. Castelli and it appears she has multiple
complaints which she labeled “Ground 1- Ground 6”.
6. With respect to “Ground 1”, Ms. Castelli complains that | failed to “protect her

from the slanderous accusations of the prosecutor”. It is difficult to determine
exactly what she believes | failed to do on her behalf. It appears she is
continuing to profess her innocence “freedom of speech” but the evidence of her
communicating a threat that is the basis for the charge and conviction was
ample. .
With respect to “Ground 2”, Ms. Castelli failed to list any allegations.
With respect to “Ground 3”, Ms. Castelli complains that | did not let her speak
with the computer expert. While it is true that Ms. Castelli did not speak to the
computer expert, | understood her claim and adequately addressed it through my
defense of the case. The Government’s evidence of the email being sent by Ms.
Castelli was sufficient to convince me that it was in fact sent from her computer.
9. With respect to “Ground 4”, Ms. Castelli complains that the Government acted
intentionally reckless in the seizure and interrogation of her. This complaint does
not relate directly to my defense other than she says | ignored her requests for
“attachment A”. With respect to her requests, | had frequent contact with Ms.
Castelli and always did my best to make sure she had all available discovery for
review. We even went so far as to make a computer available for her to review
the discovery and mirrored images of her hard drives. Needless to say | am

om
Case: 2:17-cr-00049-DLB-MAS Doc #: 30-1 Filed: 06/03/19 Page: 2 of 2 - Page ID#: 170

confident that | provided her with adequate documentation of the discovery and
search warrants, including but not limited to “Attachment a’.

10. With respect to “Ground 5”, Ms. Castelli complains that the Government has
imposed overly broad email restrictions on her. Since this does not relate to an
ineffective assistance of counsel claim | will not address it.

11. With respect to “Ground 6”, Ms. Castelli complains that | failed to argue for a
lower supervised release period. Ms. Castelli agreed to a binding written plea
agreement pursuant to 11({c)(1)(C) with a binding sentence and supervised
release period. This was a negotiated plea agreement.

FURTHER AFFIANT SAYETH NAUGHT.

 

a fo
JAMES M/ WEST

 

COMMONWEALTH OF KENTUCKY
COUNTY OF Konitna

Subscribed and sworn to before me, a Notary Public, by James M. West, this ore
day of ~ \inmmé , 2019.

 

ee, in fy
Sy, BOA }
5 ‘ os : Sead? ase . foo. de
VA Rare in A ea ON ATI
-

x

NofaryPubid) ~
Notary ID# SSBOS>

My Commission Expires: i fal
pL Poe)

 

 

JENNIFER L. LAYTART
NOTARY PUBLIC
ID# 582083
STATE AT LARGE

KENTUCKY
MY COMMISSION EXPIRES JULY 1, 2021

 

 

 
